Citation Nr: 1414180	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-08 457	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran had active duty from July 1983 to August 1983, June 1989 to May 1994, and February 2006 to April 2007.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Virtual VA and Veterans Benefits Management System electronic claims files have been reviewed, and contained documents relevant to the claim on appeal.  


FINDING OF FACT

In February 2013, prior to promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal based upon a November 2008 notice of disagreement is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, submitted a February 2014 statement requesting a withdrawal of the issue on appeal.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the appeal.  This appeal is dismissed.


ORDER

The appeal is dismissed.




		
K. MILLIKAN
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


